Citation Nr: 0800417	
Decision Date: 01/04/08    Archive Date: 01/22/08

DOCKET NO.  06-34 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for left inguinal ring 
dilation, claimed as a residual of a ruptured hernia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1971 to February 
1973.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Columbia, South Carolina 
(RO).

The veteran was provided a personal hearing at the local RO 
before the undersigned in October 2007.  A transcript is 
associated with the claims file.

Subsequent to the May 2007 supplemental statement of the 
case, the veteran submitted additional private and VA 
treatment records at his October 2007 hearing before the 
Board.  At that time, the veteran stated on the record, and 
submitted a written statement to the effect, that he waived 
RO consideration of these records prior to review of the 
appeal by the Board.


FINDINGS OF FACT

1.  The veteran's service medical records show that the 
veteran was treated for right inguinal tenderness and 
infective adenopathy (swollen lymph nodes), but was not 
diagnosed with an inguinal hernia or related condition.

2.  The veteran was diagnosed with a mild widened left 
inguinal ring on VA examination in July 2006, but on VA 
examination in April 2007, there was no clinical evidence of 
any inguinal ring.

3.  The evidence of record does not relate any inguinal ring 
to the veteran's military service.




CONCLUSION OF LAW

A left inguinal ring dilation was not incurred in, or 
aggravated by, active military service.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the veteran's claim for service connection, 
VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Prior to initial 
adjudication of the veteran's claim, a letter dated in May 
2006 satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  Further, the purpose behind 
the notice requirement has been satisfied because the veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim, to include the 
opportunity to present pertinent evidence.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The 
veteran was also accorded VA examinations in July 2006 and 
April 2007.  38 C.F.R. § 3.159(c) (4).  There is no 
indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As there is no indication that any failure 
on the part of VA to provide additional notice or assistance 
reasonably affects the outcome of the case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).   

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In order to 
establish service connection for the veteran's claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

The veteran's service medical records show that in June 1971, 
the veteran reported right groin pain in January 1972, he 
sought treatment for what he described as "hernia" and 
venereal warts.  Physical examination showed tender warm 
swelling in the right inguinal area, non-reducible.  The 
diagnosis was right inguinal infective adenopathy (swollen 
lymph nodes); the veteran was referred for laboratory work to 
determine whether the swollen lymph nodes were due to a 
sexually transmitted disease.  A September 1972 report of 
medical history, the veteran denied having had a rupture or 
hernia.  A January 1973 treatment record noted that the 
veteran developed right inguinal tenderness and a non-
draining node in the right groin area subsequent to treatment 
for venereal warts; ultimately the veteran was diagnosed with 
chancroid (a sexually transmitted disease) with adenopathy.  
On the January 1973 service separation examination, no hernia 
or related diagnosed disorders were noted; however, the 
veteran reported in a February 1973 statement of medical 
condition that he was experiencing groin pain.

Subsequent to service, a VA examination was conducted in July 
1984.  On physical examination, no abnormalities of the 
digestive or genitourinary system were noted, and no masses, 
tenderness, or hernia were found.  The veteran was seen at 
Bamberg County Hospital in January 2002 for complaints of 
right groin pain.  A testicular ultrasound revealed bilateral 
hydroceles and slight prominence of the left epididymis, 
which was suspicious of a prior infection.  No findings were 
made with respect to a hernia and/or dilation of the inguinal 
ring.  During a November 2005 VA outpatient visit, the 
veteran reported a prior medical history of left inguinal 
hernia, and that he experienced lower back, left hip, and 
scrotal pain.  The diagnosis was possible left inguinal 
hernia, controlled; the veteran reportedly declined a 
surgical consult.  The first objective evidence of any sort 
of hernia-related condition was on VA examination in July 
2006.  Physical examination found a mild, non-tender, widened 
left inguinal ring with no palpable bowel loop.  The 
diagnosis was mild left inguinal ring dilation with no 
evidence of herniated bowel.  However, on VA examination in 
April 2007, physical examination showed tenderness in the 
left groin area but no specific dilation, ring, or bulge, and 
no masses or active hernia was found.  The VA examiner's 
diagnosis was that there was no current objective or clinical 
evidence to support a diagnosis of inguinal ring dilation; 
she also stated that, while service medical records 
documented enlarged lymph nodes secondary to a sexually 
transmitted disease, an inguinal ring dilation condition was 
not noted in the service medical records.

Initially, the Board notes that the most recent VA 
examination of record found no evidence of a current inguinal 
hernia or an inguinal ring.  Conversely, the July 2006 VA 
examination did indicate the presence of a mild, non-tender, 
widened left inguinal ring; thus, some evidence of record 
does show a current disability.  However, even with evidence 
of a current disorder, the evidence of record does not show 
that the left inguinal ring dilation is related to the 
veteran's military service.  The veteran was separated from 
service in February 1973, but has submitted no evidence that 
he was treated for this condition, or for the related groin 
pain, prior to January 2002 (which ultimately resulted in a 
diagnosis of bilateral hydroceles).  Moreover, the July 1984 
VA examination noted no evidence of any abnormalities of the 
digestive or genitourinary system, including any masses, 
tenderness of the groin area, or hernia.  Thus, continuity of 
symptomatology is not shown.  See Mense v. Derwinski, 1 Vet. 
App. 354, 356 (1991) (holding that VA did not err in denying 
service connection when the veteran failed to provide 
evidence which demonstrated continuity of symptomatology, and 
failed to account for the lengthy time period for which there 
is no clinical documentation of the claimed condition).  
Further, there is no competent medical evidence linking the 
veteran's current left inguinal ring dilation to his active 
service.  Indeed, the report of the April 2007 VA examination 
clearly indicated that the veteran's groin pain was due to an 
unrelated lymph node enlargement, which was due to a sexually 
transmitted disease.

The Board does not doubt the sincerity of the veteran's 
belief that his current inguinal dilation (groin problem) is 
somehow etiologically related to service. However, as the 
record does not reflect that the veteran possesses a 
recognized degree of medical knowledge, his assertions as to 
the existence, nature and etiology of his current left 
inguinal ring dilation, if such disability truly exists, are 
not competent.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  In the absence of competent medical evidence linking 
the veteran's left inguinal ring dilation to service, service 
connection for left inguinal ring dilation, claimed as a 
residual of a ruptured hernia, is denied.

Because the evidence of record does not relate any shown left 
inguinal ring dilation to the veteran's military service, the 
preponderance of the evidence is against his claim.  As such, 
the benefit of the doubt doctrine is inapplicable, and the 
claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for left inguinal ring dilation, claimed 
as a residual of a ruptured hernia, is denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


